Title: Thomas Jefferson to John Barnes, 12 June 1819
From: Jefferson, Thomas
To: Barnes, John


          
             Monticello June 12. 19.
          
          The inclosed letter, my dear friend, is too long for me to copy, and yet I wish you to know it’s contents. when therefore you have read it, be so good as to stick a wafer in it & have it delivered. perhaps indeed it would not be amiss for you to call with it yourself, as mr Poletika might wish to make some enquiry of you. as the French quotation from Genl Kosciuzko’s last letter to me is an honorable testimony of his esteem for you, I think it a duty to translate it for your satisfaction. this is the English of it.
          ‘we are all growing older; it is for that reason, my dear & respectable friend, that I pray you to be so good (as you have the full power) to make arrangements that after the death of our worthy friend mr Barnes, some one, as honest as he is, may take his place, so that I may recieve the interests of my funds punctually.’ these are the words of our deceased friend, and they will be mine to the hour of death. god send you a continuance of health as long as you wish to live.
           Th: Jefferson
        